Dismissed; Opinion Filed October 21, 2015.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-13-01653-CV

       THOMAS ALLEN POWELL D/B/A ARCHITECTURE UNLIMITED
                     AND J. KEITH WEBB, Appellants
                                  V.
   PENHOLLOW, INC., JOHN O. PENHOLLOW, AND YVONNE L. PENHOLLOW,
                               Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-03464-2011

   MEMORANDUM OPINION ON JOINT MOTION TO DISMISS
                          Before Justices Bridges, Lang, and Schenck
                                   Opinion by Justice Lang

       On June 1, 2015, this Court issued an opinion in this case modifying the trial court’s

judgment and affirming the judgment as modified. Appellants Thomas Allen Powell d/b/a

Architecture Unlimited and J. Keith Webb filed timely first and second motions for rehearing on

June 29, 2015, and August 12, 2015, respectively. On July 28, 2015, we denied appellants’ first

motion for rehearing, withdrew our opinion of June 1, 2015, vacated the corresponding judgment

of that date, and issued an opinion on motion for rehearing. Additionally, on September 21,

2015, we denied appellants’ second motion for rehearing, withdrew our July 28, 2015 opinion,

vacated the corresponding judgment of that date, and issued an opinion on second motion for

rehearing.
       On October 15, 2015, the parties filed a “Joint Motion to Dismiss Appeal” in this Court

in which they (1) state they have “reached an agreement to compromise and settle their

differences” in this lawsuit; (2) ask this Court to dismiss this appeal, withdraw the opinion

issued, and tax costs on appeal against appellants; and (3) stipulate that their agreement is not

conditioned on withdrawal of the Court’s opinion.

       We grant the parties’ October 15, 2015 joint motion and dismiss this appeal. See TEX. R.

APP. P. 42.1(a)(2). Further, we withdraw our September 21, 2015 opinion on second motion for

rehearing and vacate the judgment of that date. See id. 42.1(c). This is now the opinion of the

Court. Pursuant to the parties’ agreement, the costs of this appeal are taxed against appellants.

See id. 42.1(d).



131653F.P05

                                                    / Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

THOMAS ALLEN POWELL D/B/A                          On Appeal from the 429th Judicial District
ARCHITECTURE UNLIMITED AND J.                      Court, Collin County, Texas
KEITH WEBB, Appellants                             Trial Court Cause No. 429-03464-2011.
                                                   Opinion delivered by Justice Lang, Justices
No. 05-13-01653-CV         V.                      Bridges and Schenck participating.

PENHOLLOW, INC., JOHN O.
PENHOLLOW, AND YVONNE L.
PENHOLLOW, Appellees

        We WITHDRAW our opinion and VACATE our judgment of September 21, 2015.
This is now the judgment of the Court.

       In accordance with this Court’s opinion of this date, we DISMISS this appeal.

     It is ORDERED that appellees PENHOLLOW, INC., JOHN O. PENHOLLOW, AND
YVONNE L. PENHOLLOW recover their costs of this appeal from appellants THOMAS
ALLEN POWELL D/B/A ARCHITECTURE UNLIMITED AND J. KEITH WEBB.


Judgment entered this 21st day of October, 2015.




                                             –3–